DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 20-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-34 of U.S. Patent No. 10791925 hereafter Sebastian ‘925. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 read on or make obvious claims 20-34 of the instant invention.
 Regarding claim 20, Sebastian ‘925 discloses A system for determining motion of a target, the system comprising: a video imaging system configured to capture a plurality of images of the target; a lidar system configured to generate a range measurement and a Doppler velocity measurement for each of a plurality of points on the target; and a processor configured to: determine, from the plurality of images of the target, at least one first aspect of motion of the target based on the plurality of images of the target, determine, from the range measurement and the Doppler velocity measurement for each of the plurality of points on the target, at least one second aspect of motion of the target, wherein the at least one first aspect of motion of the target is orthogonal to the at least one second aspect of motion of the target, and combine the at least one first aspect of motion of the target determined from the plurality of images of the target and the at least one second aspect of motion of the target determined from the range measurement and the Doppler velocity measurement for each of the plurality of points on the target to determine the motion of the target. (Claim 1).
Regarding claim 27, Sebastian ‘925 discloses a method for determining motion of a target, the method comprising: capturing, via a video imaging system, a plurality of images of a target via a video imaging system; generating, via a lidar system, a range measurement and a Doppler velocity measurement for each of a plurality of points on the target; determining, from the plurality of images of the target, at least one first aspect of motion of the target; determining, from the range measurement and the Doppler velocity measurement for each of the plurality of points on the target, at least one second aspect of motion of the target; and combining the at least one first aspect of motion of the target and the at least one second aspect of motion of the target to determine the motion of the target. (claim 8).
 	Regarding claim 34, Sebastian ‘925 discloses a method for determining motion of an individual, the method comprising: capturing, via a video imaging system, a plurality of images of the individual via a video imaging system; generating, via a lidar system, a range measurement and a Doppler velocity measurement for each of a plurality of points on the individual; and combining, via a processor, the plurality of images of the individual from the video imaging system with the range measurements and the Doppler velocity measurements from the lidar system to determine the motion of the individual (claim 34).
 	Regarding claims 21-26 and 28-33, Sebastian ‘925 discloses the limitations therein (claims 2-7 and 9-14).
Claims 20-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8757804 hereafter Sebastian ‘804. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 read on or make obvious claims 20-34 of the instant invention.
 Regarding claim 20, Sebastian ‘804 discloses A system for determining motion of a target, the system comprising: a video imaging system configured to capture a plurality of images of the target; a lidar system configured to generate a range measurement and a Doppler velocity measurement for each of a plurality of points on the target; and a processor configured to: determine, from the plurality of images of the target, at least one first aspect of motion of the target based on the plurality of images of the target, determine, from the range measurement and the Doppler velocity measurement for each of the plurality of points on the target, at least one second aspect of motion of the target, wherein the at least one first aspect of motion of the target is orthogonal to the at least one second aspect of motion of the target, and combine the at least one first aspect of motion of the target determined from the plurality of images of the target and the at least one second aspect of motion of the target determined from the range measurement and the Doppler velocity measurement for each of the plurality of points on the target to determine the motion of the target. (Claim 1).
Regarding claim 27, Sebastian ‘804 discloses A method for determining motion of a target, the method comprising: capturing, via a video imaging system, a plurality of images of a target via a video imaging system; generating, via a lidar system, a range measurement and a Doppler velocity measurement for each of a plurality of points on the target; determining, from the plurality of images of the target, at least one first aspect of motion of the target; determining, from the range measurement and the Doppler velocity measurement for each of the plurality of points on the target, at least one second aspect of motion of the target; and combining the at least one first aspect of motion of the target and the at least one second aspect of motion of the target to determine the motion of the target. (claim 4).
 	Regarding claim 34, Sebastian ‘804 discloses a method for determining motion of an individual, the method comprising: capturing, via a video imaging system, a plurality of images of the individual via a video imaging system; generating, via a lidar system, a range measurement and a Doppler velocity measurement for each of a plurality of points on the individual; and combining, via a processor, the plurality of images of the individual from the video imaging system with the range measurements and the Doppler velocity measurements from the lidar system to determine the motion of the individual (claim 7).
 	Regarding claims 21-26 and 28-33, Sebastian ‘804 discloses the limitations therein (claims 2, 3, 5, 6 and 8).

Claims 20-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9723980 hereafter Sebastian ‘980. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 read on or make obvious claims 20-34 of the instant invention.
 Regarding claim 20, Sebastian ‘980 discloses A system for determining motion of a target, the system comprising:a video imaging system configured to capture a plurality of images of the target; a lidar system configured to generate a range measurement and a Doppler velocity measurement for each of a plurality of points on the target; and a processor configured to: determine, from the plurality of images of the target, at least one first aspect of motion of the target based on the plurality of images of the target, determine, from the range measurement and the Doppler velocity measurement for each of the plurality of points on the target, at least one second aspect of motion of the target, wherein the at least one first aspect of motion of the target is orthogonal to the at least one second aspect of motion of the target, and combine the at least one first aspect of motion of the target determined from the plurality of images of the target and the at least one second aspect of motion of the target determined from the range measurement and the Doppler velocity measurement for each of the plurality of points on the target to determine the motion of the target (see Claim 1).
Regarding claim 27, Sebastian ‘980 discloses a method for determining motion of a target, the method comprising: capturing, via a video imaging system, a plurality of images of a target via a video imaging system; generating, via a lidar system, a range measurement and a Doppler velocity measurement for each of a plurality of points on the target; determining, from the plurality of images of the target, at least one first aspect of motion of the target; determining, from the range measurement and the Doppler velocity measurement for each of the plurality of points on the target, at least one second aspect of motion of the target; and combining the at least one first aspect of motion of the target and the at least one second aspect of motion of the target to determine the motion of the target (see claim 4).
 	Regarding claim 34, Sebastian ‘980 discloses a method for determining motion of an individual, the method comprising: capturing, via a video imaging system, a plurality of images of the individual via a video imaging system; generating, via a lidar system, a range measurement and a Doppler velocity measurement for each of a plurality of points on the individual; and combining, via a processor, the plurality of images of the individual from the video imaging system with the range measurements and the Doppler velocity measurements from the lidar system to determine the motion of the individual (see claim 7).
 	Regarding claims 21-26 and 28-33, Sebastian ‘980 discloses the limitations therein (claims 2, 3, 5, 6 and 8-20).

Claims 20-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10188290 hereafter Sebastian ‘290. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 read on or make obvious claims 20-34 of the instant invention.
 Regarding claim 20, Sebastian ‘980 discloses A system for determining motion of a target, the system comprising:a video imaging system configured to capture a plurality of images of the target; a lidar system configured to generate a range measurement and a Doppler velocity measurement for each of a plurality of points on the target; and a processor configured to: determine, from the plurality of images of the target, at least one first aspect of motion of the target based on the plurality of images of the target, determine, from the range measurement and the Doppler velocity measurement for each of the plurality of points on the target, at least one second aspect of motion of the target, wherein the at least one first aspect of motion of the target is orthogonal to the at least one second aspect of motion of the target, and combine the at least one first aspect of motion of the target determined from the plurality of images of the target and the at least one second aspect of motion of the target determined from the range measurement and the Doppler velocity measurement for each of the plurality of points on the target to determine the motion of the target (see Claim 1).
Regarding claim 27, Sebastian ‘980 discloses a method for determining motion of a target, the method comprising: capturing, via a video imaging system, a plurality of images of a target via a video imaging system; generating, via a lidar system, a range measurement and a Doppler velocity measurement for each of a plurality of points on the target; determining, from the plurality of images of the target, at least one first aspect of motion of the target; determining, from the range measurement and the Doppler velocity measurement for each of the plurality of points on the target, at least one second aspect of motion of the target; and combining the at least one first aspect of motion of the target and the at least one second aspect of motion of the target to determine the motion of the target (see claim 8).
 	Regarding claim 34, Sebastian ‘804 discloses a method for determining motion of an individual, the method comprising: capturing, via a video imaging system, a plurality of images of the individual via a video imaging system; generating, via a lidar system, a range measurement and a Doppler velocity measurement for each of a plurality of points on the individual; and combining, via a processor, the plurality of images of the individual from the video imaging system with the range measurements and the Doppler velocity measurements from the lidar system to determine the motion of the individual (see claim 15).
 	Regarding claims 21-26 and 28-33, Sebastian ‘804 discloses the limitations therein (claims 2-7 and 9-14).

Allowable Subject Matter
Claims 20-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claims 20, 27 and 34 (and their respective dependents), the
prior art does not disclose the claimed system for determining motion of a target specifically
including as the distinguishing features in combination with the other limitations the claimed
“combine the at least one first aspect of motion of the target determined from the plurality of
images of the target and the at least one second aspect of motion of the target determined
from the range measurement or the Doppler velocity measurement for each of the plurality of
points on the target to determine the motion of the target”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872